Exhibit 99.2 Exhibit B Determination of Purchase Price and Example of Conversion of the EWSI Shares Qualified Sales' 45.00% Category 4400 Sales 8.50% Total Valuation Amount Paid in Convertible Preferred Uplifted Share Values to Issue 90.00% Less Debt Acquired (not to exceed) Net Amount of Shares to Issue TBD TBD Number of Pref shares TBD 10% increase in Conversion Value (pre-coupon) TBD Number of Common Shares if converted at various prices TBD (examples only) TBD TBD TBD Debt Acquired, (subject to verification): Julie Petersen Mindiolo RLS Associates Kimberly Crew Flaster Greenberg Other Total Up to $222,928 B - 1
